 1
                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              EASTERN DIVISION
11
     LUCAS CLOWSER,                       ) Case No. 5:19-cv-00233-PA (JDE)
12                                        )
                      Petitioner,         )
13                                        ) JUDGMENT
                       v.                 )
14                                        )
     SCOTT FRAUENHEIM, et al.,            )
15                                        )
                                          )
16                    Respondent.         )
                                          )
17                                        )
                                          )
18                                        )
19
          Pursuant to the Order Accepting Findings and Recommendation of the
20
     United States Magistrate Judge,
21
          IT IS ADJUDGED that the petition is denied and this action is
22
     dismissed with prejudice
23
24
     Dated: June 3, 2019
25
                                             ______________________________
26
                                             PERCY ANDERSON
27                                           United States District Judge
28
